Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ashley Pezzner on 9/9/21.
	Application is changed as follows:

Change claim 11, line 6 from “is obtained by the process comprises" to – is obtained by the process comprising –.

Change claim 11, lines 16-17 from “if Tg(II) + 70°C < Tcryst(II) - 35°C," to – if Tg(II) + 70°C < to the crystallization temperature of the polyamide (II) Tcryst(II) - 35°C, –.

Allowable Subject Matter
Claims 2-18 are allowed.
(II) + 5°C to the glass transition temperature of the polyamide (II) Tg(II) + 70°C if Tg(II) + 70°C < to the crystallization temperature of the polyamide (II) Tcryst(II) - 35°C, or in the range from Tg(II) + 5°C to the crystallization temperature of the polyamide (II) Tcryst(II) - 35°C if Tg(II) + 70°C > Tcryst(II) - 35°C, in order to obtain a powder of spherical particles of polyamide impregnated with crosslinking agent (IV); and e) heating the polyamide powder impregnated with crosslinking agent (IV) to a temperature T2 that is higher than T1 and lower than the crystallization temperature Tcryst(II) of the polyamide (II), in order to obtain a powder of crosslinkable polyamide (I). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743